Nichols, Chief Justice.
The appellant appeals from the judgment of the trial court which found him in contempt for failing to pay child support as directed by a prior divorce decree and which ordered him to pay an arrearage of $1,500 or suffer imprisonment.
The appellant argues that the trial court’s finding is contrary to justice and equity and without evidence to support it. More specifically, it is argued that the evidence showed that the appellant was financially unable to comply with the child support provisions of the divorce decree. This contention is without merit. The evidence authorized the trial court’s finding as to the appellant’s wilfulness in failing to pay child support. Newton v. Newton, 238 Ga. 282 (232 SE2d 557) (1977). "The contempt question, including any factual issues as to the former husband’s ability to pay, is for the trial court to determine (Mason v. Mason, 232 Ga. 336 (1) (206 SE2d 479) (1974)), and that court’s adjudication will not be reversed on appeal unless there has been an abuse of discretion.” Mahaffey v. Mahaffey, 238 Ga. 64 (2) (230 SE2d 872) (1976).

Judgment affirmed.


All the Justices concur.

Albert A. Roberts, for appellee.